In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                          No. 07-22-00015-CV


                               PURNELL WILLIAMS, APPELLANT

                                                    V.

 MIDTOWN LIVE SPORTS BAR & GRILL, ANTHONY SHERIDAN, JOHNNIE TYLER,
   L.M. RIVERS, JR., SHARLENE PERKINS, TITAN PROTECTIVE SERVICES, LLC,
      GERALD REED, JOSHUA SCOTT, AND DEZEREE LEROY, APPELLEES
                               On Appeal from the 200th District Court
                                       Travis County, Texas
            Trial Court No. D-1-GN-21-000597, Honorable Maya Guerra Gamble, Presiding

                                          February 4, 2022
                                 MEMORANDUM OPINION
                         Before QUINN, C.J., and PARKER and DOSS, JJ.


        Appellant Purnell Williams, proceeding pro se, appeals from the trial court’s Order

on Defendant Titan Protective Services, LLC, Gerald Reed, and Joshua Scott’s Motion

for Summary Judgment.1 We dismiss the appeal for want of jurisdiction.




        1
        Originally appealed to the Third Court of Appeals, this appeal was transferred to this Court by the
Texas Supreme Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001.
       Williams sued nine defendants for negligence, alleging that he suffered personal

injury and property damages after a physical altercation at Midtown Live Sports Bar &

Grill. Three of the defendants, Titan Protective Services, LLC, Gerald Reed, and Joshua

Scott, moved for summary judgment on Williams’ claims. On November 18, 2021, the

trial court signed an order granting their motion for summary judgment and dismissing the

claims against them. Williams appealed the summary judgment order. His claims against

the six other defendants remain pending.


       We have jurisdiction to hear an appeal from a final judgment or from an

interlocutory order made immediately appealable by statute. See Lehmann v. Har-Con

Corp., 39 S.W.3d 191, 195 (Tex. 2001); Stary v. DeBord, 967 S.W.2d 352, 352-53 (Tex.

1998) (per curiam). “[W]hen there has not been a conventional trial on the merits, an

order or judgment is not final for purposes of appeal unless it actually disposes of every

pending claim and party or unless it clearly and unequivocally states that it finally disposes

of all claims and all parties.” Lehmann, 39 S.W.3d at 205. Here, the trial court’s summary

judgment order is not a final judgment as it does not include any finality language, nor

does it dispose of all pending parties and claims. And, we have found no statutory

authority permitting its interlocutory appeal.


       By letter of January 20, 2022, we notified Williams that it did not appear from the

record that a final judgment or appealable order had been issued by the trial court and

directed him to show how we have jurisdiction over the appeal. Williams has filed a

response but failed to demonstrate grounds for continuing the appeal.




                                                 2
      Because Williams has not presented this Court with a final judgment or appealable

order, we dismiss the appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a).


                                                       Per Curiam




                                            3